                  Case 2:20-cv-01088-JCC Document 9 Filed 03/04/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   NATHAN ELLERT,                                       CASE NO. C20-1088-JCC
10                          Plaintiff,                    ORDER
11           v.

12   CHRISTIAN RESETARITS AND CHARITY
     FISHERIES, INC., IN PERSONAM; F/V
13   PATIENCE, OFFICIAL NUMBER 668232,
     HER ENGINES, MACHINERY,
14
     APPURTENANCES AND CARGO, IN REM,
15
                            Defendants.
16

17
            The following Minute Order is made by direction of the Court, the Honorable John C.
18
     Coughenour, United States District Judge:
19
            This matter comes before the Court sua sponte. Under Federal Rule of Procedure Rule
20
     4(m), a plaintiff must serve defendants with a copy of the summons and complaint “within 90
21
     days after the complaint is filed,” unless the district court extends the time for good cause shown.
22
     After two extensions of time, Plaintiff’s deadline to effectuate service on Defendants in this
23
     matter was February 22, 2021. (Dkt. Nos. 6, 8.) To date, Plaintiff has not filed any document
24
     with the Court indicating that Defendants have been served, nor has Plaintiff moved for an
25
     additional extension of time. Accordingly, the Court ORDERS Plaintiff to show cause within
26
     twenty-one (21) days of the date of this order why this action should not be dismissed without

     ORDER
     C20-1088-JCC
     PAGE - 1
               Case 2:20-cv-01088-JCC Document 9 Filed 03/04/21 Page 2 of 2




 1   prejudice for failure to timely serve Defendants.

 2          DATED this 4th day of March 2021.

 3                                                       William M. McCool
                                                         Clerk of Court
 4
                                                         s/Paula McNabb
 5
                                                         Deputy Clerk
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     ORDER
     C20-1088-JCC
     PAGE - 2
